      Case 4:18-cv-00483 Document 101 Filed on 09/04/19 in TXSD Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

HARVEST NATURAL RESOURCES,                          §
INC., and HNR ENERGIA B.V.                          §
                                                    §
           Plaintiffs                               §
v.                                                  §     CIVIL ACTION: 4:18-cv-00483
                                                    §
JUAN JOSÉ MENDOZA GARCIA, et al.,                   §
                                                    §
           Defendants.                              §
                                                    §


                             NOTICE OF FIRM ADDRESS CHANGE

           Smyser Kaplan & Veselka, L.L.P., counsel for Plaintiffs Harvest Natural Resources, Inc.

and HNR Energia B.V., hereby notifies the Court and all parties of a change of address effective

September 4, 2019. Our new address is as follows:

                                  Smyser Kaplan & Veselka, L.L.P.
                                   717 Texas Avenue, Suite 2800
                                    Houston, Texas 77002-2761

           Telephone, facsimile, and email addresses remain the same.




892159.1
      Case 4:18-cv-00483 Document 101 Filed on 09/04/19 in TXSD Page 2 of 2



Dated: September 4, 2019                 Respectfully Submitted,

                                         SMYSER KAPLAN & VESELKA, L.L.P.

                                         By: /s/ Alexander M. Wolf
                                         Craig Smyser (Fed. Bar No. 848)
                                         Attorney-in-Charge
                                         Shaun Clarke (Fed. Bar No. 920661)
                                         Dane Ball (Fed. Bar No. 784400)
                                         Ty Doyle (Fed. Bar No. 1373873)
                                         Alexander M. Wolf (Fed. Bar No. 2470631)
                                         700 Louisiana, Suite 2300
                                         Houston, Texas 77002
                                         (713) 221-2300 (phone)
                                         (713) 221-2320 (fax)
                                         csmyser@skv.com
                                         sclarke@skv.com
                                         dball@skv.com
                                         tydoyle@skv.com
                                         awolf@skv.com

                                         ATTORNEYS FOR PLAINTIFFS
                                         HARVEST NATURAL RESOURCES, INC.
                                         AND HNR ENERGIA B.V.




                             CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule 5.1. As such, this document was served on all counsel of record
who have consented to electronic service on this 4th day of September, 2019.

                                         /s/ Alexander M. Wolf
                                         Alexander M. Wolf




                                            2
892159.1
